19-01328-scc         Doc 17       Filed 01/02/20        Entered 01/02/20 15:07:07    Main Document
                                                       Pg 1 of 2


KORSINSKY & KLEIN, LLP
Michael Korsinsky
2926 Avenue L
Brooklyn, NY 11210
Tel: 212-495-8133
Fax: 212-419-3893
Email: mk@kklawfirm.com
Attorneys for CRESCENT ELECTRIC SUPPLY COMPANY, INC. OF NEW YORK

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
                                                                  :
In re:                                                            :   Case No. 19-12294
                                                                  :
         ANTHONY J. BARTOLOMEO,                                   :   Chapter 7
                                                                  :
                                               Debtor.            :
---------------------------------X
Crescent Electric Supply Company, Inc. of                         :
New York,                                                         :
                                           Plaintiff,             :   Adv. Pro. No. 19-01328 (SCC)
                                                                  :
-against-                                                         :
                                                                  :
ANTHONY J. BARTOLOMEO,                                            :
                                                                  :
                                           Defendant.             :
--------------------------------- X

                                      STIPULATION AND ORDER

         WHEREAS, Adversary Plaintiff Crescent Electric Supply Company, Inc. of New York

(the “Plaintiff”), has commenced the above-captioned adversary proceeding against Debtor

Anthony J. Bartolomeo (the “Defendant”) by complaint dated July 30, 2019; and

         WHEREAS, pursuant to stipulation, Defendant filed a motion to dismiss the complaint

pursuant to, inter alia, Fed.R.Civ.P. Rule 12(b)(6) as incorporated by Fed.R.Bankr.P. 7012 (the

Motion to Dismiss”) returnable on January 16, 2020;

         WHEREAS, the Plaintiff seeks to amend the adversarial complaint pursuant to
19-01328-scc     Doc 17    Filed 01/02/20    Entered 01/02/20 15:07:07        Main Document
                                            Pg 2 of 2


Fed.R.Civ.P. Rule 15 as incorporated by Fed.R.Bankr.P. 7015;

       NOW, THEREFORE, it is stipulated and agreed by and between counsel for the Plaintiff

and Defendant:

       1. Plaintiff’s time to file an amended complaint (the “Amended Complaint”) is extended

          on consent of Defendant pursuant to Fed.R.Civ.P. rule 15(a)(2), as incorporated by

          Fed.R.Bankr.P. rule 7015 to January 31, 2020;

       2. Defendant’s Motion to Dismiss is withdrawn without prejudice to the filing of a similar

          motion with respect to the Amended Complaint. Nothing herein shall be construed as

          to create a default in pleading pursuant to Fed.R.Civ.P. rule 55, as made applicable to

          Fed.R.Bankr.P. rule 7055.

       3. The Pre-Trial Conference in this matter is adjourned from January 16, 2020 to March

          18, 2020 at 11:00 a.m.


 Dated: Brooklyn, New York                         Dated: White Plains, New York
        December 30, 2019                                 December 30, 2019

 Korsinsky & Klein, LLP                            Rattet PLLC
 Attorneys   for     Plaintiff CRESCENT            Attorneys for Anthony Bartolomeo
 ELECTRIC SUPPLY COMPANY, INC. OF
 NEW YORK

 ___/s/ Michael Korsinsky________________          __/s/ James B. Glucksman ______________
 By: Michael Korsinsky, Esq.                       By: James B. Glucksman, Esq.
     Marc Illish, Esq.                             202 Mamaroneck Avenue
 2926 Avenue L                                     White Plains, NY 10601
 Brooklyn, New York 11210                          Phone: (914) 381-7400
 (212)495-8133                                     Fax: (914) 381-7406
 mk@kklawfirm.com                                  jbglucksman@rattetlaw.com

 SO ORDERED: January 2, 2020

 /S/ Shelley C. Chapman
 HON. SHELLEY C. CHAPMAN
 UNITED STATES BANKRUPTCY JUDGE

                                               2
